DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, directed to Claims 1-7 in the reply filed on 11/26/2021 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1-7, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 preamble is amended to recite the electrostatic dissipation device being a “non-wearable” electrostatic dissipation device. Original disclosure describes a key chain/ring to carry the device and having the ring is wearable in a finger/s, the “non-wearable” phrase is not supported. It is noted that Figure 1, although described as commercially available, is described in the detailed description of the invention and the Figure that includes the claimed visual indication, and is not provided with a prior art label and therefore provides basis for the 112 rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the visual indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the visual indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 4,619,275) in view of Tong et al. (US 2017/0187136).
Regarding Claim 1, Ross discloses an electrostatic dissipation device (Figures 1-2, Abstract, Ross’ device is non-wearable on neck), the device comprising: 
a housing (comprising housing of 64, 42, Figures 1-2); 
a first conductive element capable of operably mounting to a grounded feature of the environment (comprising cable 58 with connector 64, Figures 1-2, Column 4, lines 38-43, “The other end of cable 58 has a connector 64, preferably a well known banana plug, although any type of connector well known in the art is suitable. When the invention is used to discharged accumulated electro-static charge from the body, connector 64 is connected to ground”); 
a second moveable conductive element configured to be mechanically moved by a human operator to electrically connect with the first conductive element (comprising conducting element 60 forming the conducting path inside 42, Figures 1-2, Figure  shows the conductive element portion in 42); and 
a spring mechanically connected to the second conductive element configured to resist the movement of the second conductive element towards the first conductive element (comprising 30, 26, Figures 1-2, Column 3, line 60- Column 4, line 4, “…Upon insertion into aperture 16, longitudinal slot 28 permits connector plug 26 to compress slightly, …….as the connector plug is being inserted into aperture 16 of connector ring 14, interior wall 24 compresses the connector plug until the retaining flange slides completely through aperture 16. After retaining flange 30 is completely through aperture 16, connector plug 26 expands slightly …”, once the connection is complete and stable, it resists the movement of the first and second conducting elements). Regarding the recited “non-wearable” phrase in the preamble, it is noted that the phrase being in the preamble, not in the claim body, is not treated with patentable weight in the rejection (please also see 112 rejection above).
Ross does not disclose the spring connection being between the first and the second conductive elements.
Tong discloses a connection assembly (Figures 1-6) comprising a first conductive element, a second conductive element and a spring (first conductive element comprising 410/404, second conductive element comprising bearing 420, spring comprising 408 respectively in Figures 4-6) wherein the spring is mechanically connected between the first conductive element and second conductive element configured to resist the movement of the second conductive element towards the first conductive element (spring 408 resist movement of 420 toward 404/410, Figures 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the device of Ross, a spring (spring forced connection assembly) as taught by Tang such that the contact between the conductive elements can be made and/controlled (making it non-permanent in that contact/current path is provided upon application of force by the operator and no contact not in operation/not needed). 
Regarding Claim 2, in the combination, Ross discloses the device of claim 1, where the device is configured to be attached to any one of a metal junction box, a grounded machine, a conductive cable, an architectural feature of a building that is grounded, water piping, a surface with conductive paint, or a resistive path to ground (Column 4, lines 41-49, “….as a device to ground the human body to prevent the build up of electro-static charge, its use could also include other applications. For example, the present invention could be used in medical applications as a device to provide interconnection between an electronic medical instrument and the human body”).
Regarding Claim 3, combination of Ross and Tong discloses the device of claim 1, where the device expands the contact area between the second conductor and the human operator whilst being activated (Column 3, line 67 – Column 4, line 7, “…. After retaining flange 30 is completely through aperture 16, connector plug 26 expands slightly and the retaining flange butts against surface 22 of connector ring 14, thereby retaining the connector plug in the aperture until sufficient force is applied to recompress the connector plug and remove it from the connector ring….”, Column 3, lines 52-59, “…A connector ring 14 having an aperture 16 is preferably welded to finger ring 10 at weld 18, thereby providing both physical attachment and electrical connection to the finger ring. Connector ring 14 has edges 20 and 22 and an interior surface 24. Connector ring 14 is preferably constructed from the same materials as finger ring 10”, 26 connected 10, 12 wore by human operator and thus connection of 26 as described above expands the contact area between the second conductor and the human operator).
Regarding Claim 6, combination of Ross and Tong discloses the device of claim 1, where the device incorporates an energy absorptive element to further reduce the peak intensity of the electrostatic discharge event (comprising 56 which limits the current, Figures 1-2 in Ross).
Regarding Claim 7, combination of Ross and Tong discloses the device of claim 1, where the device is configured to have a plurality of second conductors to equalize the static charges between at least two human bodies (comprising 38, 56, 52, Figure 2, Ross’ device providing discharge path for human bodies, two or more or any number, in contact with 10, Column 4, lines 41-49).
Regarding Claim 23, combination of Ross and Tong discloses the device of Claim 1, wherein the first conductive element is a metallic pin (connector 64 which is a banana plug shown in Figures 1-2, Column 4, lines 37-40) and teaches the electrical connection between conductive elements being made by screws (Paragraph 5 of Tong). Combination of Ross and Tong does not specifically disclose a screw embodiment of the second conductive element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the second conductive element in the combination as a screw, based on the shape/structure of the terminal receiving the connector. 
Regarding Claim 24, combination of Ross and Lee discloses the device of Claim 1, wherein the second conductive element is a round bearing (420, Figures 4-6 of Tong). Combination of Ross and Lee does not disclose the round bearing being of steel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select bearing made of steel to provide the durability and mechanical strength to withstand repeated use.
Regarding Claim 25, combination of Ross and Lee does not specifically disclose the device of Claim 1, wherein the spring is a coated steel spring or a plastic spring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the type and material of the spring in the combination, to provide the desired mechanical strength, force and flexibility. 

Claims 4-5, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 4,619,275) in view of Tong et al. (US 2017/0187136) and Lee (US 2004/0008583).
Regarding Claim 4, combination of Ross and Tong does not specifically disclose the device of claim 1, where the electro static discharge arc occurs directly between the first and second conductive elements. Lee discloses an electrostatic dissipation device comprising a housing (comprising 11, Figures 1-2) and a first and a second conductive elements to discharge electrostatic energy from human body and ground (comprising conductive elements coupled to 8, 3, Figures 1-2, Paragraph 23), where the electro static discharge arc occurs between the first and second conductive elements (comprising discharge bulb 6, Figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the device of Ross, a discharge bulb as taught by Lee, to provide visual indication to the user of the device of the occurrence of an electrostatic discharge event (Lee, Paragraph 26).
Regarding Claim 5, combination of Ross and Tong does not disclose the device of claim 1, where the device has a visual indication that an electrostatic discharge has occurred.
Lee discloses an electrostatic dissipation device comprising a housing (comprising 11, Figures 1-2) and conductive elements to discharge electrostatic energy from human body and ground (comprising conductive elements coupled to 8, 3, Figures 1-2, Paragraph 23), wherein the device has a visual indication that an electrostatic discharge has occurred (comprising 6, Figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a visual indication as taught by Lee, to inform the user of the device of the occurrence of an electrostatic discharge event (Lee, Paragraph 26). 
Regarding Claim 21, combination of Ross and Tong does not disclose the device of claim 1, where the device has a visual indicator that is a light emitting diode (LED), lamp or neon indicator that flashes when a discharge is in progress. 
Lee discloses an electrostatic dissipation device comprising a housing (comprising 11, Figures 1-2) and conductive elements to discharge electrostatic energy from human body and ground (comprising conductive elements coupled to 8, 3, Figures 1-2, Paragraph 23), wherein the device has a visual indicator to indicate that an electrostatic discharge has occurred (comprising 6, Figures 1-2), wherein the visual indicator is a light emitting diode (LED), lamp or neon indicator that flashes when a discharge is in progress (6 is a light bulb and the lighting state of 6 observable through transparent casing, Figures 1-2, Paragraphs 22-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a visual indicator as taught by Lee, to inform the user of the device of the occurrence of an electrostatic discharge event (Lee, Paragraph 26).
Regarding Claim 22, combination of Ross and Tong does not disclose the device of claim 1, where the device has a visual indicator that comprises a capacitor or a delay circuit, used to lengthen the duration of the visual indication observable by the human operator. 
Lee discloses an electrostatic dissipation device comprising a housing (comprising 11, Figures 1-2) and conductive elements to discharge electrostatic energy from human body and ground (comprising conductive elements coupled to 8, 3, Figures 1-2, Paragraph 23), wherein the device has a visual indicator to indicate that an electrostatic discharge has occurred (comprising 6, Figures 1-2), wherein the visual indicator comprises circuitry to lengthen duration of the visual indication observable by the human operator (circuitry comprising resistive element 5 lengthen the duration of visual indication of discharge, Figures 1-2, Paragraphs 22-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a visual indicator as taught by Lee, to inform the user of the device of the occurrence of an electrostatic discharge event (Lee, Paragraph 26).
Response to Arguments
Applicant's arguments filed on 3/21/2022 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection.
Applicant’s arguments, on Pages5-6 of the Remarks toward Ross and the new limitations in Claim 1 are rendered moot in view of new grounds of rejection (102 rejection of Claim 1 is changed 103 rejection using newly found Tong reference as secondary for the teaching of the amended limitation in Claim 1).
Regarding Applicant’s arguments, on Page 7 of the Remarks that Ross is silent on the specific attachments mentioned in Claim 2, examiner respectfully notes that Ross discloses in Column 4, lines 41-49, the device being connected to ground to ground human body and that other applications include use in medical applications as a device to provide interconnection between an electronic medical instrument (a grounded machine/one including a conductive cable) and the human body, and meets the limitation of Claim 2.  
Regarding Applicant’s arguments, on Page 7 of the Remarks toward Claims 3 and 6 and Lee reference, examiner respectfully notes that Lee reference is not relied upon for Claim 3/Claim 6 limitations. It is further respectfully noted that Lee reference having the ring structure as explained above provides a mechanism to increase the contact area when activated/or in use as recited in Claim 3 and the absorptive element 56 of Ross reduces the peak intensity of the ESD event as recited in Claim 6. Regarding Applicant’s arguments toward Claim 6, it is respectfully noted that the argued upon features, providing “away from contact area” spark gap is recited in the claim. 
Regarding Applicant’s arguments toward Claim 7, examiner respectfully notes that both Ross and Tong discloses multiple second conductors and the combination provides the discharge path multiple users and equalize the static charges between human bodies. 
In response to applicant's arguments on Page 8 of the Remarks toward Ross and Lee references and Claims 4 and 5 limitations, note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Applicant’s arguments on Page 8 of the Remarks toward Claim 5, examiner respectfully notes that Claim does not recite “indicator to annunciate successful discharge of ESD” as Applicant argued. Regarding Applicant’s arguments directed toward Lee reference relied for the teaching of providing visual indication that an ESD event has occurred, examiner respectfully notes that element 6 of Lee is a bulb and provides visible indication of the ESD event. Please see the disclosure in Paragraph 24, “…the discharge bulb 6 is lighted, so lighting can be observed through the transparent casing 11”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perretta (US 3,290,668) discloses a grounding and indicating device to provide intrinsically safe and explosion proof operating device (Figures 1-2, Column 1, lines 9-12); Newman et al. (EP 0,396,426) discloses an earthing system for earthing a vehicle (Figures 1-4, Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/Examiner, Art Unit 2836, 5/03/2022                                                                                                                                                                                                        

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836